PER CURIAM.
This is an appeal by the defendant below from a judgment of conviction and sentence based upon a jury verdict of guilty of second degree murder. No reversible error has been made to appear, and we affirm. The trial court did not err in denying the defendant’s motions for mistrial and directed verdict. See Collins v. State, Fla. 1965, 180 So.2d 340; Mixon v. State, Fla.1952, 59 So.2d 38; Washington v. State (1923), 86 Fla. 533, 98 So. 605; Darty v. State, Fla.App.1964, 161 So.2d 864.
Affirmed.